United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greenfield, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0940
Issued: September 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 24, 2015 appellant filed a timely appeal from a February 24, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $7,657.14 for the period July 29, 2012 through December 13, 2014 because he
improperly received benefits at the augmented compensation rate; (2) whether OWCP properly
found appellant at fault in the creation of the overpayment and, therefore, he was not entitled to
waiver; and (3) whether OWCP properly required repayment of the overpayment by deducting
$280.00 every 28 days from appellant’s continuing compensation.

1

5 U.S.C. §§ 8101-8193.

On appeal appellant asserts that he was not at fault in the creation of the overpayment
because he thought compensation was based on his income at the time of injury.
FACTUAL HISTORY
On June 5, 2004 appellant, then a rural carrier, was injured in a motor vehicle accident
while in the performance of his federal duties. At that time he was a divorced father who had
custody of his three children, then aged 9, 13, and 15. The claim was accepted for cervical
fracture with nerve involvement. Appellant had cervical spine surgery on June 6, 2004 and has
been paralyzed from the chest down since the injury. Additional conditions have been accepted.2
OWCP determined that appellant was permanently totally disabled from employment due to
quadriplegia.
In correspondence dated August 10, 2004, OWCP notified appellant that he was placed
on the periodic role effective August 8, 2004. The letter explained how compensation was paid
and explained that OWCP should be notified if the status of any dependent changes, and if he has
only one dependent, he should not cash checks received after the change in status of this
dependent because an overpayment of compensation could result.
Appellant submitted annual EN1032 forms, required of recipients of FECA benefits. On
forms signed in 2005, 2006, and 2007, he indicated that he had three dependents, two older sons,
and a daughter whose birthdate was July 29, 1994. In 2008, appellant listed two dependents, his
youngest son and his daughter. In forms completed in 2009 and 2011, he listed one dependent,
his daughter.3 On forms signed by appellant on December 11, 2012, November 18, 2013, and
November 17, 2014, he indicated that he had no dependents.4
OWCP continued to pay appellant compensation at the augmented 3/4 rate until
December 14, 2014 when his compensation rate was changed from 3/4 to the basic 2/3 rate.
On January 16, 2015 OWCP issued a preliminary determination that appellant had
received an overpayment of compensation in the amount of $7,657.14 for the period July 29,
2012 through December 13, 2014 the date the compensation rate was adjusted, because he
improperly continued to receive disability compensation at the augmented 3/4 rate. The notice
explained that, if the status of a dependent changed, he was to have notified OWCP in writing.
OWCP found appellant at fault because he knew or should have known that he was no longer
entitled to compensation at the augmented rate. Appellant was given 30 days to respond and was
provided an overpayment action request form and an overpayment questionnaire. An
overpayment worksheet and computer printouts contained in the record showed that during this

2

These include depression, a decubitus ulcer, hemorrhage of rectum and anus, tracheostomy complication,
neurogenic bladder, kidney stones, daytime fatigue, right eye lid edema, myositis ossificans of the right hip, seizures
due to cerebral contusion, deep venous thrombus/pulmonary embolus, spasticity, and neurogenic bowel.
3

The record does not contain an EN1032 form submitted in 2010.

4

Appellant, who had previously received FECA compensation payments by check, submitted a direct deposit
election form on April 11, 2013. He thereafter received FECA payments by electronic direct deposit.

2

period he received compensation at the 3/4 rate totaling $69,123.32 and that compensation at the
2/3 rate would total $61,466.18, which yielded an overpayment in compensation of $7,657.14.
Appellant did not respond to the preliminary overpayment notice. On February 24, 2015
OWCP finalized the determination that he was at fault in the creation of an overpayment in
compensation in the amount of $7,657.14 because he should have known he was not entitled to
receive wage-loss compensation at the augmented 3/4 rate. It noted that appellant had not
responded to the preliminary decision. OWCP informed him $280.00 would be deducted from
his continuing compensation each payment period to repay the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5 When an overpayment has been made to an individual because of an error
of fact or law, adjustment shall be made under regulations prescribed by the Secretary of Labor
by decreasing later payments to which the individual is entitled.6
The basic rate of compensation paid under FECA is 66 2/3 percent of the injured
employee’s monthly pay. Where the employee has one or more dependent as defined in FECA,
the employee is entitled to have his or her basic compensation augmented at the rate of 8 1/3
percent for a total of 75 percent of monthly pay.7 Section 8110(a)(3) of FECA provides that a
child is considered a dependent if he or she is under 18 years of age, is over 18, but is unmarried
and incapable of self-support because of a physical or mental disability, or is an unmarried
student, as defined under section 8101(17).8
If a claimant receives augmented compensation during a period in which he or she has no
eligible dependents, the difference between the compensation to which he or she was entitled at
the 2/3 compensation rate and the augmented compensation received at the 3/4 rate constitutes an
overpayment of compensation.9
ANALYSIS -- ISSUE 1
Appellant was placed on the periodic compensation rolls in August 2004 at the
augmented 3/4 rate. At that time he had three dependents, with the youngest, a daughter who
was born on July 29, 1994. Appellant’s daughter, therefore, became 18 years of age on
July 29, 2012. The record contains no evidence that she was disabled due to a mental or physical
5

5 U.S.C. § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8110(b).

8

5 U.S.C. § 8110(a)(3). 5 U.S.C. § 8101(17) defines a student as an individual under 23 years of age who has not
completed four years of education beyond the high school level and is currently pursuing a full-time course of study
at a qualifying college, university or training program.
9

Id. at § 8110(a)(3); see Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

3

condition. Likewise, there is no evidence that appellant was an unmarried student attending an
approved full-time course of study, had not completed four years of post-high school education,
or had not completed the academic semester in which she became 23 years old.10
The record supports that appellant continued to receive compensation at the augmented
3/4 rate from July 29, 2012, when he no longer had an eligible dependent, through
December 13, 2014, the date his compensation was properly adjusted to the 2/3 compensation
rate. For this period appellant received augmented compensation at the 3/4 rate totaling
$69,123.32 and should have received compensation at the 2/3 rate or $61,466.18. Thus the
$7,657.14 difference constitutes an overpayment of compensation.11 The Board finds that
OWCP correctly determined the fact and amount of overpaid compensation in this case.12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”13
Section 10.433(a) of OWCP regulations provide that OWCP:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”14
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected

10

Id.

11

5 U.S.C. §§ 8101(17), 8110.

12

See Ralph P. Beachum, Sr., supra note 9.

13

5 U.S.C. § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

14

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

4

may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.15
ANALYSIS -- ISSUE 2
OWCP found appellant at fault in the creation of the overpayment because he accepted
compensation payments which he knew or should have known to be incorrect. In order for it to
establish that he was at fault in creating the overpayment of compensation, OWCP must show
that, at the time he received the compensation in question, he knew or should have known that
the payment was incorrect.16 Whether or not an individual is at fault with respect to the creation
of an overpayment depends on the circumstances surrounding the overpayment. The degree of
care expected may vary with the complexity of those circumstances and the individual’s capacity
to realize that he or she is being overpaid.17
The Board finds that appellant was at fault in the creation of the $7,657.14 overpayment
for the period July 29, 2012 through December 13, 2014. Although appellant indicated that he
had no dependents on EN1032 forms signed on December 11, 2012, November 18, 2013, and
November 17, 2014, these forms provided him with the definition of a dependent and explained
that he was not entitled to receive compensation at the augmented rate if he did not have
dependents.
Even if an overpayment results from negligence by OWCP, a claimant is not excused
from accepting payments that he or she knew or should have been expected to know were
incorrect.18 By signing the EN1032 forms, appellant had notice that he was not entitled to
compensation at the augmented rate if he did not have a dependent. Moreover, at the time he
was placed on the periodic compensation rolls in August 2004, OWCP informed him that it
should be notified if the status of any dependent changed and explained that if he had no
dependents and continued to receive FECA compensation, an overpayment could result.
Appellant thus knew or should have known that the compensation he received after July 29,
2012, his daughter’s 18th birthday, was incorrect.19
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP FECA regulations provide that when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as soon as the error is discovered or his or her attention is called
to the same. If no refund is made, OWCP shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the financial
15

Id. at § 10.433(b); see Neill D. Dewald, 57 ECAB 451 (2006).

16

Id. at § 10.433(a)(3); see Franklin L. Bryan, 56 ECAB 310 (2005).

17

Id. at § 10.433(b); see Danny E. Haley, 56 ECAB 393 (2005).

18

Danny E. Haley, id.

19

T.B., docket No. 12-844 (issued September 19, 2012).

5

circumstances of the individual, and any other relevant factors, so as to minimize hardship.20 As
appellant is not without fault in the creation of the overpayment, he is not eligible for waiver of
recovery of the overpayment. OWCP is required by law to recover the overpayment.21
ANALYSIS -- ISSUE 3
Although OWCP provided an overpayment recovery questionnaire with the January 16,
2015 preliminary overpayment finding, appellant did not submit a completed questionnaire or
other financial information that OWCP requested prior to the final February 24, 2015
overpayment decision.
The overpaid individual is responsible for providing information about income, expenses,
and assets as specified by OWCP.22 When an individual fails to provide requested financial
information, OWCP should follow minimum collection guidelines designed to collect the debt
promptly and in full.23 As appellant did not submit the requested financial information to
OWCP, the Board finds that there is no evidence in the record to show that OWCP erred in
directing recovery at a rate of $280.00 from his continuing compensation payments.
CONCLUSION
The Board finds that appellant was at fault in the creation of an overpayment of
compensation in the amount of $7,657.14, and that OWCP properly required repayment of the
overpayment by deducting $280.00 every 28 days from his continuing compensation.

20

20 C.F.R. § 10.441; see Steven R. Cofrancesco, 57 ECAB 662 (2006).

21

No waiver of recovery of an overpayment is possible if the claimant is at fault in creating the overpayment.
L.J., 59 ECAB 264 (2007).
22

20 C.F.R. § 10.438.

23

Frederick Arters, 53 ECAB 397 (2002); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.4(c)(2) (May 2004).

6

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

